Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 was filed before the mailing date of the Non-final rejection on 2/1/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 1/22/2021 have been fully considered and made of record in this application.

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ A PLURALITY OF MAIN TERMINALS ATTACHED TO A SEMICONDUCTOR CHIP ”.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claims 1-14 are rejected under 35 U.S.C. 102b as being clearly anticipated by Fukutani et al. (US2012/0001308).
 	With respect to Claim 1, Fukutani teaches at least one semiconductor element 11a or 11b that includes a first main electrode and a second main electrode (i.e. found on a IGBT), wherein a main current between the first main electrode and the second main electrode.  A plurality of main terminals 15 that include a first main terminal connected to the first main electrode and a second main terminal connected to the second main electrode.  At least one of a numerical number of the first main terminal or a numerical number is two or more.  The first main terminal and the second main terminal are placed adjacent to each other and a lateral surface of the first main terminal and a lateral surface of the second main terminal face each other in one direction orthogonal to a thickness direction of the semiconductor element.  A main terminal group includes a plurality of main terminals continuously arranged in the one direction among the plurality of main terminals.  The plurality of main terminals in the main terminal group is three or more; and at least a part of each of the plurality of main terminals in the main terminal group is placed in a region in an extension line extending, in the one direction, from a both end surface of the semiconductor element (see paragraphs 75-142 and 178-200; Figs. 2-9, 12, and 17-22).

 	With respect to Claim 3, Fukutani teaches wherein: all of the plurality of main terminals in the main terminal group include a plurality of main terminals entirely placed in the region (see Figs. 2-9, 12, and 17-22). 
 	With respect to Claim 4, Fukutani teaches wherein each of the plurality of main terminals configuring the main terminal group is entirely placed in the region (see Figs. 2-9, 12, and 17-22). 
 	With respect to Claims 5 and 11, Fukutani teaches wherein: a numerical number of the plurality of main terminals is odd (i.e. 5 terminals) (see Figs. 2-9, 12, and 17-22).
 	With respect to Claim 6, Fukutani teaches wherein the first main terminal and the second main terminal are symmetrically placed with respect to a center line passing through a center of the semiconductor element in one direction (see Figs. 2-9, 12, and 17-22).
 	With respect to Claim 7, Fukutani teaches wherein: the first main terminal or the second main terminal is a main terminal having a smaller numerical number; and a cross-sectional area of the main terminal having the smaller numerical number is larger than a cross-sectional number of a main terminal having a larger numerical number (see Figs. 2-9, 12, and 17-22).
 	With respect to Claim 8, Fukutani teaches wherein an extension length of the main terminal having the smaller numerical number is longer than an extension length of the main terminal having the larger numerical number of the main terminal (see Figs. 2-9, 12, and 17-22).
 	With respect to Claim 9, Fukutani teaches wherein a numerical number of the plurality of main terminals are an even number (i.e. 4 terminals) (see Figs. 2-9, 12, and 17-22).
 	With respect to Claim 10, Fukutani teaches wherein: an extension length of the first main terminal is equal to an extension length of the second main terminal; and
a cross-sectional area of the first main terminal is equal to a cross-sectional area of
the second main terminal  (see Figs. 2-9, 12, and 17-22).
 	With respect to Claim 12, Fukutani teaches wherein 5 the main terminal group includes all of the plurality of main terminals (see Figs. 2-9, 12, and 17-22).
 	With respect to Claim 13, Fukutani teaches a connection portion (i.e. tie bar) placed as a part of a lead frame together with at least one of the first main terminal or the second main terminal, wherein a plurality of main terminals of at least one of the first main terminal or the second main terminal are connected to each other by the connection portion (see Figs. 6 and  8-14).
 	With respect to Claim 14, Fuktani teaches a plurality of semiconductor elements 11a, 11b that include a first main electrode and a second main electrode (i.e. found on an IGBT).  At least a first semiconductor element and a second semiconductor element, wherein a main current flows between the first main electrode and the second main electrode.  A plurality of main terminals that include a first main terminal connected to the first main electrode and a second main terminal connected to the second main electrode.  Each of a numerical number of the first main terminal and a numerical number 
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.


Conclusion
8. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.







AC/February 1, 2022					 /Alonzo Chambliss/ 									Primary Examiner, Art Unit 2897